Citation Nr: 0010054	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a seizure disorder.  In January 1997, 
the Board remanded this matter to the RO for further 
development, including obtaining records associated with the 
veteran's claims for disability compensation administered by 
the Social Security Administration.


FINDINGS OF FACT

1.  In a June 1989 decision, the Board denied the veteran's 
claim for service connection for a seizure disorder.

2.  The evidence received since the Board's June 1989 
decision does not bear directly and substantially on the 
question of whether the veteran has current disability from a 
seizure disorder which he incurred during his active military 
service.


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision which denied entitlement 
to service connection for a seizure disorder is final.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

In a June 1989 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a seizure 
disorder.  That decision was final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1999).  The claim may be reopened 
only by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

At the time of the Board's June 1989 decision, the evidence 
in the record consisted of service medical records, reports 
of VA examinations, a report of a VA hospitalization, reports 
of a private outpatient and hospitalization treatment, a 
statement from a co-employee, and a transcript of the 
veteran's testimony during a hearing in November 1978.

The veteran testified in November 1978 that he sustained a 
head injury when he fell out of a truck during his active 
military service.  He associated the onset of his symptoms of 
dizziness with that injury.

Service medical records do not show that the veteran 
sustained a head injury during his active military service.  
However, such records show that he gave a history of 
dizziness or fainting spells at the time of his medical 
examination for entry into service.  A treatment note dated 
in December 1966 shows that the veteran had complaints of 
dizziness while he was stationed in Seattle, Washington.  A 
clinical record cover sheet dated at the same time contains a 
diagnosis of anxiety reaction.  During his medical 
examination for separation from service, the veteran denied a 
history of dizziness or fainting spells.  He also denied a 
history of head injury.  On examination, his neurological 
system was clinically normal.  No significant or interval 
history was noted.

During a VA examination in December 1970, no neurologic or 
neuropsychiatric disorder was identified.  During a VA 
examination in December 1975, an examiner reported that the 
veteran had multiple psychosomatic complaints.  The purpose 
of the current examination was to assess his complaints of 
dizziness and blackouts.  The veteran denied having had 
strokes, convulsions, or paralysis.  He reported that he 
sometimes felt dizzy when arising from a squatting position.  
A neurological examination was unremarkable.  A mental status 
examination was also unremarkable.  The reported diagnosis 
was no neuropsychiatric disease.  The examiner commented that 
the veteran's complaints of dizziness were insufficient to 
warrant a specific diagnosis.

A private hospital record dated in September 1976 indicates  
that the veteran had complained of blacking out after feeling 
weak and dizzy while at work stacking lumber.  An examiner 
noted an impression of syncopal attack of unknown etiology.  
The veteran was instructed to stay out of the hot sun.  A 
follow-up note made several days later indicated that the 
veteran continued to have dizziness despite a trial of 
Dilantin.  The examiner noted his suspicion that the 
veteran's symptoms were related to anxiety reaction.  Another 
note made in May 1977 indicated that the veteran had not had 
a seizure since September 1976.

A statement received in May 1977 from the owner of the lumber 
companies for which the veteran had worked for approximately 
five months indicated that he had black out and fainting 
spells which, in some instances, had caused him to leave 
work.  The problem continued until the time the veteran was 
laid off.

The veteran was hospitalized at a VA medical center in 
February 1978 for observation and evaluation for "episodic 
altered consciousness."  He gave a history of onset of 
seizures while he was in service in Alaska.  He reported that 
the black-outs had occurred for a period of 12 years at a 
rate of about eight to ten per year.  The veteran described 
symptoms including generalized shaking and temporary motor 
paralysis, without loss of consciousness.  A physical and 
neurological examination were unremarkable.  Several tests, 
including an electroencephalogram, an electrocardiogram, a 
Holter monitor, and a brain scan were all within normal 
limits.  No definite etiology was found for the veteran's 
complaints.  However, hyperventilation was a 
"consideration."  In a letter dated in April 1978, a VA 
staff neurologist reported that the veteran's description of 
his seizure episodes was "bizarre" and did not sound like 
episodes of seizure activity.  The neurologist described the 
work-up the veteran had recently undergone and concluded that 
the veteran's episodes of altered consciousness were actually 
hyperventilation episodes.  There was no evidence which would 
support a diagnosis of a seizure disorder.

Based on the foregoing evidence, the Board decided in a March 
1979 decision that the veteran was not entitled service 
connection for a seizure disorder.  In doing so, the Board 
reasoned that a seizure disorder was not diagnosed in service 
and that the veteran's current symptoms had not been 
medically attributed to a seizure disorder.

In a June 1989 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a seizure disorder.  
This is the last prior final decision on this issue.

The evidence which has been received since the Board's June 
1989 decision consists of the veteran's written statements, 
his testimony at a hearing in June 1994, and records 
associated with the his applications for disability benefits 
administered by the Social Security Administration (SSA).  
The SSA records include statements and records of private 
physicians, lay statements, and records of VA treatment.  All 
of such evidence is new in the sense that it had not been 
considered by agency decisionmakers at the time of the 
Board's March 1979 decision.  However, insofar as this 
additional evidence shows that the veteran had episodes of 
dizziness or loss of consciousness that were variously 
attributed to disorders such as anxiety with hysteria, 
hyperventilation syndrome or chronic brain syndrome that were 
unrelated to service, such evidence is either duplicative or 
cumulative of evidence previously considered or does not bear 
directly or substantially on the issue of service connection 
for a seizure disorder.  For example, a VA outpatient record 
dated in July 1988 shows that the veteran underwent 
psychological testing and contains an impression of mild, 
diffuse, chronic organic brain syndrome.

Also, several lay statements indicated that the veteran had 
episodes during which he became shaky and perspired.  The 
statements were based on observations made many years after 
the veteran's separation from service.

After a thorough review of the new evidence submitted, the 
Board finds that such evidence does not bear directly and 
substantially on the issues related to the Board's earlier 
denial of service connection for a seizure disorder, as such 
evidence does not show that the veteran incurred a seizure 
disorder during his active military service or that he has 
current disability from a seizure disorder which is related 
to any disease or injury he incurred during his active 
military service.

The veteran assertions that he incurred a seizure disorder in 
service, made in written statements submitted to the RO, in 
his testimony, or given by way of history and reported in 
some of the new medical documents, do not constitute new and 
material evidence.  Such assertions are cumulative and 
redundant.  Further, in the absence of evidence that the 
veteran has the expertise to render opinions about the 
diagnosis of his in-service symptoms or the etiology of his 
present symptoms, his assertions that he has current 
disability from a seizure disorder which is related to a 
disease or injury he incurred during his active military 
service are afforded no probative weight for the purpose of 
determining whether new and material evidence has been 
submitted to reopen the claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The mere recitation in medical reports 
of the veteran's history as provided by the veteran, without 
further comment from a medical examiner, is not sufficient to 
establish a nexus between any current disability and an in-
service disease or injury.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The Board concludes that the veteran has not submitted new 
and material evidence to reopen the claim for service 
connection for a seizure disorder.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision, statement of the case, and supplemental 
statements of the case which informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the appellant of the type of new and 
material evidence needed to reopen his claim.  Also, unlike 
Graves, the appellant in this case has not put VA on notice 
of the existence of specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.


ORDER

The claim for service connection for a seizure disorder is 
not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

